Management's Discussion and Analysis The following is management's discussion and analysis ("MD&A") of the results of operations for LPBP Inc. ("LPBP" or the "Company" and which was previously named Hemosol Inc.) for the six months ended April 30, 2007 and its financial position as at April 30, 2007. This MD&A is intended to provide readers with the information that management believes is required to gain an understanding of LPBP's current results and to assess the Company's future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in this document and that could have a material impact on future prospects. Readers are cautioned that actual events and results will vary. Company Overview Pursuant to a May 2004 plan of arrangement (the "Arrangement"), under section 182 of the Ontario Business Corporations Act, the Company entered into an agreement with MDS Inc. ("MDS") which resulted in a reorganization of the Company's business (the "Blood Products Business") and MDS's Ontario clinical laboratories services business (the "Labs Business").Shareholders, other than MDS, hold 0.44% of the equity shares and 52.5% of the voting shares of the Company.MDS, a related party, holds 99.56% of the equity shares and 47.5% of the voting shares of the Company. After the Arrangement the Company held an approximate 7% limited partnership interest in Hemosol LP (which operated the Blood Products Business) and a 99.99% limited partnership interest in MDS Laboratory Services, L.P. ("Labs LP") which operated the Labs Business.The Company has not been active in the management of Labs LP or Hemosol LP as it only held a limited partnership interest in both entities. The Company's revenue and cash flow were dependent upon the income and cash flow generated from its holdings in Labs LP.The Company was entitled to share in the net income of Labs LP equal to its proportionate interest.As the general partner of Labs LP, MDS Laboratory Services Inc. (the “General Partner” or “MDS Labs”) determined when distributions of income were made by Labs LP.The Company is required to pay dividends to its shareholders based on distributions received from its investment in Labs LP, net of any expenses incurred directly by the Company in the course of operations. As a result of the Arrangement, the Company has been able to benefit from significant tax losses, research and development pools and investment tax credits to offset taxes otherwise owing related to the interest in Labs LP.The tax carryovers, accumulated through the previously owned Blood Products Business, have all been utilized as at April 30, 2007. Historically these future tax assets and the unrealized tax loss benefit were amortized over the period in which LPBP expected to benefit from these tax carryovers. As a result of the sale of Labs LP (as discussed below), the balance of the future tax assets and unrealized tax loss benefits have been recognized in the accounts of the Company. Recent Events On September 1, 2005, MDS announced their strategic plan to focus resources within the global life sciences markets.With MDS’s new focus, MDS stated that they were examining alternative ownership structures for their Diagnostic business. On October 4, 2006, MDS agreed, subject to satisfaction of certain terms and conditions, to sell its Canadian diagnostics business to Borealis Infrastructure Management Inc. and/or certain affiliated entities designated by it (the “Borealis Group”) in a transaction valued at $1.3 billion (the “MDS Sale”).MDS’s Canadian diagnostics business included its general partnership interest in the business of Labs LP.To effect this transaction, the General Partner proposed the sale by Labs LP of the business and assets associated with the Labs Business (the “Partnership Sale”).As noted above, the Company was the sole limited partner of the Labs LP and was entitled to receive 99.99% of the net income of Labs LP. The Board of Directors of the Company called a special meeting of shareholders, which was held on November 24, 2006, at which shareholders were asked to approve the Partnership Sale and certain ancillary matters related to the Partnership Sale. At the meeting, held on November 24, 2006, those shareholders present or voting by proxy approved the appropriate resolutions. On February 26, 2007, the Company announced that it had been advised of the completion of the previously announced MDS Sale.As part of that sale, the Partnership Sale was completed whereby Labs LP sold its assets for proceeds of approximately $756 million, including a holdback of $15 million related to the completion of certain closing conditions.The holdback was released and paid by the Borealis Group on April 12, 2007. On completion of the Partnership Sale, Labs LP was dissolved.With the dissolution, certain assets owned by Labs LP, including cash of approximately $143 million were transferred to MDS Labs as general partner of Labs LP.These funds are being held in trust by MDS Labs for the Company and invested in appropriate qualified investments. The Company’s interest in Labs LP was the Company’s principal asset and, as a result of the sale by Labs LP, the Company does not expect to receive any further income from this investment. On February 28, 2007, the Company announced that the Board of Directors declared a distribution in the aggregate amount of approximately $610 million, or $0.0543 per share to holders of the Company’s Class A Common Shares and Class B Non-Voting Shares, which was paid on March 22, 2007 to shareholders of record as at March 12, 2007.Holders of Class A Common Shares received the full $0.0543 per share as a return of capital and the share capital of Class A Common Shares was reduced to nil.The difference between legal paid-up capital and accounting stated capital was charged to retained earnings. Holders of Class B Non-voting shares received a distribution which included both a return of capital and a dividend. As a result of this distribution, stated capital of Class B Non-voting shares was reduced by $24.9 million.The purpose of all of these distributions was to distribute to shareholders the proceeds received by the Company as a result of the Partnership Sale. The Company has retained a portion of the proceeds to pay income taxes, expenses relating to the sale and future general corporate costs, after which the Company intends to payout a final dividend to all shareholders. A management information circular containing further particulars of the MDS Sale and the Partnership Sale is available at www.sedar.com.A report of the particulars on the results of the shareholder votes is also posted on SEDAR. On February 28, 2007, the board of directors of the Company also declared a dividend in the aggregate amount of $615 or $0.00650896 per share, to holders of the Company’s Class A Common Shares which was paid on March 22, 2007 to shareholders of record as at March 12, 2007.The purpose of this dividend was to equalize the cumulative amount of dividends per share paid on the Company’s Class A Common shares to the amount declared and paid previously on the Class B Non-Voting Shares. Critical Accounting Policies The financial statements of LPBP are prepared within a framework of generally accepted accounting policies selected by management and approved by the Board of Directors.These policies are set out in Note 2 to the Financial Statements for the year ended October 31, 2006.During fiscal 2006, the Company adopted an unclassified balance sheet as discussed in Note 1 (b) of the Financial Statements for the year ended October 31, 2006.Certain policies are more significant than others and are therefore considered critical accounting policies.Accounting policies are considered to be critical if they rely on a substantial amount of judgment in their application or if they result from a choice between accounting alternatives and that choice has a material impact on reported results or financial position.The policies identified as critical to the Company are discussed below. Valuation of long-term investments The Company’s investments in Labs LP has been accounted for on an equity basis based on the Company's ownership interest and the degree of influence it exerts on the management of the investee.The investment was reviewed periodically to determine if there had been a decline in value that was other than temporary.In the event that an impairment had occurred, the carrying value of the investment would have been written down to an amount that reflected management's estimate of what could be received from a sale of the investment. Operating Results In the three months and six months ended April 30, 2007, equity earnings were 694.8 million and $711.3 million respectively versus $19.5 million and $32.5 million for the previous periods in 2006.The three and six months ended April 30, 2007 included a gain of $692.3million in relation to the Partnership Sale.As well, since the Partnership Sale was effective February 26, 2007, the three months ended April 30, 2007 only included operations for the period February 1, 2007 to February 26, 2007. Liquidity and Capital Resources The Company's liquidity and working capital historically has been dependent on distributions from Labs LP and when the cash was paid out in dividends to shareholders.Operating expenses were normally funded through the distributions received from Labs LP.The Company does not expect to receive any further income from this investment.However the Company believes that it has sufficient cash on hand, after the distributions described earlier, to continue covering its income taxes and operating expenses for the foreseeable future. As at April 30, 2007, the Company has not entered into any contractual obligations, which will require future payments, including long-term debt.Additionally, the Company has not entered into commitments for capital expenditures nor does it intend to enter into such commitments. Financial Instruments There are no outstanding financial instruments as at April 30, 2007. Off Balance Sheet Arrangements The Company has not entered into any off Balance Sheet arrangements as at April 30, 2007. Risks and Uncertainties Readers are referred to risk factors found in the Company's 2004 first quarter MD&A (filed on SEDAR, May 14, 2004).Additional risk factors relating to the Partnership Sale are discussed in greater detail under the heading “Risk Factors” in the Company’s management information circular dated October 27, 2006 (filed on SEDAR, November 3, 2006). Controls and Procedures As part of the Form 52-109 certification, the Chief Executive Officer and the Chief Financial Officer must certify that they are responsible for establishing and maintaining disclosure controls and procedures and have designed such disclosure controls and procedures to ensure that material information with respect to the Company is made known to them and that they have evaluated the effectiveness of the Company’s disclosure controls at the end of the period covered by this filing. Disclosure controls and procedures ensure that the information required to be disclosed by the Company in the reports it files or submits to the regulators is recorded, processed, summarized and reported, within the time period required.The Company has adopted or formalized such controls and procedures as it believes is necessary and consistent with its business and internal management and supervisory practices. The Company’s Chief Executive Officer and the Chief Financial Officer have concluded that as at April 30 2007, the Company has designed such internal control over financial reporting (as defined in Multilateral Instrument 52-109) to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposed in accordance with Canadian GAAP.
